

116 HR 6015 IH: Stop Evasion of Iran Sanctions Act of 2020
U.S. House of Representatives
2020-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6015IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2020Mr. Steil (for himself, Mr. Hill of Arkansas, Mr. Zeldin, Mr. Gooden, Mr. Riggleman, and Mr. Timmons) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize the Secretary of the Treasury to require special measures for domestic financial institutions in connection with INSTEX, and for other purposes.1.Short titleThis Act may be cited as the Stop Evasion of Iran Sanctions Act of 2020.2.Requirement of special measures at domestic financial institutions(a)In generalThe Secretary of the Treasury may require domestic financial institutions and domestic financial agencies to take one or more of the special measures described under section 5318A(b) of title 31, United States Code, with respect to a financial institution operating outside of the United States, if the Secretary determines that the financial institution operating outside of the United States knowingly conducts a significant transaction in connection with the Instrument in Support of Trade Exchanges (INSTEX), or any successor thereof, after issuing a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate that contains—(1)a statement that the transaction facilitates the evasion or circumvention of United States sanctions;(2)a statement that the Secretary has consulted, and continues to consult, with European allies and partners on the implications of INSTEX, or any successor thereof, with respect to shared policy objectives, particularly as the objectives relate to the acquisition of nuclear weapons by Iran;(3)a statement that the requirement of a special measure is important to advance clear objectives with respect to the policies or the behavior of a financial institution operating outside of the United States, or of any other foreign person, with an explanation of the objectives;(4)an assessment of any significant adverse effects of the special measure, directly or indirectly, on the use of the United States dollar and the United States financial system by foreign persons, and a summary of efforts by the Secretary to mitigate such effects; and(5)a statement that the requirement of the special measure is in the national interest of the United States, with an explanation of the reasons therefor.(b)SunsetThe provision of this section shall have no force or effect on the earlier of—(1)7 years after the date of enactment of this Act; and(2)the date on which the President issues a written report to the Congress (and makes such report available to the public) stating that the termination of the authorities under this section is important to the national interest of the United States, with an explanation of the reasons therefor.(c)DefinitionsIn this section, the terms domestic financial institution, domestic financial agency, and financial institution have the meaning given those terms, respectively, under section 5312 of title 31, United States Code.